Citation Nr: 0918606	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 2000 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This case was subsequently 
transferred to the RO in Chicago, Illinois.

In March 2009, the RO issued a rating decision which granted 
an increased disability rating of 10 percent for right hallux 
valgus, effective from February 23, 2004.  The Veteran 
continues to seek a higher disability rating for this 
condition.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking an increased initial disability rating 
for his service-connected right hallux valgus.  

After reviewing the evidence of record, the Board finds that 
a new VA examination is necessary for the appropriate 
disposition of the issue under appellate review.  
Specifically, the March 2008 VA examination for feet noted 
the Veteran's complaints of left foot pain, localized to the 
area of the metatarsal phalangeal (MTP) joint.  The Veteran 
reported the severity of his left foot pain as 5/10, which 
rises to the level of 7/10 when aggravated.  Physical 
examination of the right foot revealed a reduced range of 
motion in the MTP joint, with dorsiflexion to 30 degrees, as 
compared to dorsiflexion to 60 degrees on the left.  The 
examination report noted that active range of motion testing 
was equal to passive range of motion and not painful.  The 
report also noted that his left foot findings were similar to 
the right foot findings.  X-ray examination of the right foot 
revealed mild degenerative changes in the great toe MTP 
joint.  Following the physical examination, the report 
concluded with diagnoses of bilateral hallux valgus (right, 
moderate/left, mild); bilateral hallux valgus interphalangeus 
(right, severe/left mild); left hallux limitus; bilateral 
hammering of the lesser toes, mild/flexible; bilateral foot 
pronation; and bilateral tailor bunionette, mild.  In the 
discussion section of the report, the VA examiner noted that 
the pain which the Veteran experiences can be attributed to 
his condition of left hallux limitus.  The VA examiner 
further opined that this condition is absolutely not the 
equivalent to that which would result from amputation of the 
great toe.

A subsequent addendum to the examination report, dated on the 
same day in March 2008, noted that references to left hallux 
limitus should be corrected to read right hallux limitus 
under both the diagnosis and discussion portion of the 
examination report.

In the March 2009 rating decision, the RO indicated that an 
increased initial disability rating was being assigned 
"based on painful motion and x-ray evidence of degenerative 
changes."  

In its April 2009 brief, the Veteran's representative argues 
that the inconsistencies in the March 2008 VA examination for 
feet require that the Veteran be provided a new VA 
examination to determine the etiology of the pain he is 
suffering.  The Board finds this argument persuasive as the 
addendum provided by the VA examiner does not result in a 
clear and accurate description of the Veteran's right hallux 
valgus.  Specifically, there remains uncertainty over whether 
the Veteran's complaints of left foot pain, which is not in 
the diagnosis or discussion section of the examination 
report, actually refers to right foot pain.  

Moreover, it is unclear whether the RO has considered the VA 
examiner's addendum.  The RO's March 2009 supplemental 
statement of the case noted that the examiner "explained 
your pain is possibly attributed to the condition of the left 
hallux limitus."  Presumably, this should now read right 
hallux limitus.  

Under these circumstances, this matter must be remanded for 
an additional VA examination to ascertain the current 
severity of the Veteran's service-connected right hallux 
valgus.  Moreover, given the passage of time herein, the RO 
should, with the assistance of the Veteran, attempt to obtain 
updated treatment records relating to all of the issues on 
appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected right hallux valgus, 
since March 2008.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected right 
hallux valgus.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
must fully describe all manifestations of 
the Veteran's right hallux valgus.  The 
extent of any incoordination, weakened 
movement and/or excess fatigability on 
use as a result of the Veteran's 
service-connected right hallux valgus 
must be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
pain and/or excess fatigability on use 
must be assessed in terms of additional 
degrees of limitation of motion of the 
right foot joints.  The examiner must 
provide an opinion as to whether the 
Veteran's subjective reports of pain are 
substantiated or are otherwise capable of 
substantiation.  The examiner must 
comment on any weakness, pain on use, or 
other symptoms during flare-ups.  

In conducting this examination, the 
examiner must: identify all other 
conditions effecting the functioning of 
the Veteran's right foot; identify the 
extent of additional disability to the 
right foot attributed to each such 
condition (if possible), and indicate ( 
if possible) whether these additional 
conditions are the result of or have been 
aggravated by the Veteran's service-
connected right hallux valgus.  The 
examiner should also provide an opinion 
as to whether manifestations of this 
condition are essentially the equivalent 
to amputation of the great toe.  The 
examiner must provide a complete 
rationale for all conclusions reached.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case (SSOC) must be provided to the 
Veteran.  Should this condition be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, the SSOC should provide the 
complete diagnostic criteria for that 
section.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




